        


Exhibit 10(c)


PARKER-HANNIFIN CORPORATION


SUMMARY OF THE COMPENSATION OF THE NON-EMPLOYEE MEMBERS OF THE BOARD OF
DIRECTORS
Adopted August 17, 2016, effective October 26, 2016






Annual retainer for Corporate Governance and Nominating
Committee Chair:                            $170,000


Annual retainer for Audit Committee Chair:                $150,000


Annual retainer for Human Resources and Compensation
Committee Chair:                            $150,000


Annual retainer for Finance Committee Chair:            $145,000


Annual retainer for non-chair committee members:            $130,000


Meeting fees of $2,000 for attending each Board of Directors or Committee
meeting that exceeds the number of regularly-scheduled meetings of the Board and
relevant Committee in a fiscal year by more than two.


Annual restricted stock unit grant




